            Case 2:11-cv-04519-KPF Document 158-1 Filed 10/14/18 Page 1 of 3




BY EMAIL: Failla_NYSDChambers@nysd.uscourts.gov

September 28th, 2018

The Honorable Katherine Polk Failla
United States District Court
for the Southern District of New York
500 Pearl Street, Chambers 735
New York, NY 10007-1312

            Re:      Servipronto De El Salvador, S.A. v. McDonald’s Corp., No. 11-cv-04519

Judge Polk Failla:

As General Counsel for Plaintiff Servipronto de El Salvador S.A., we acknowledge receipt of
McDonald´s response dated September 28th, 2018, to the letter filed by attorney James Moyle on behalf
of Servipronto de El Salvador, S.A. dated 21/09/2018. The letter filed today by attorney Jonathan Bunge
is a recollection of the false statements he has made before, but again he does not provide any evidence
or any proof to support them, as has happened during all the time he has represented McDonald´s in this
litigation, which is against the rules of civil procedures. The due process of Law requires that the Court
conducting the process demands from the parties to submit evidence of the statements they make in their
submissions. Mr Bunge has never been required to present proof or evidence of the false statements he
has made throughout this litigation, and on the other hand, Servipronto has always provided throughout
this litigation valid evidence, strong arguments and documents in our submissions refuting McDonald´s
statements, that have always were ignored by the Court. We ask the Court to review the file in order to
corroborate that Mr Bunge is using the same tactics to try to mislead the Court with false statements that
were never substantiated, and also the Court never requested to substantiate them. We are under the
impression that this is flagrant violation of the due process of Law.

In relation to Mr Bunge´s letter, we point out to the Court the following arguments to impugnate Mr
Bunge letter:

First, we want to bring to the Court´s attention that Mr Bunge is making again inaccurate false and
malicious statements, since the Supreme Court, like in any Supreme Court in the world, acts as a
collegiate body to resolve different matters, which is made by a majority of votes, that in the case of the
United States is five votes of the nine Magistrates that compose the Supreme Court. The same applies in
El Salvador where the Supreme Court it is composed by 15 Magistrates, and at the present time, cannot
act as a collegiate body since it is lacking 5 Magistrates (and 5 substitute Magistrates), and especially the
Magistrate of the Civil Chamber, which is the one that rules in our case. Therefore at the present time
the Supreme Court cannot act as collegiate body, since it lacks 5 Magistrates which is one third of the
Supreme Court; therefore Mr Bunge statements and explanations are again incorrect.

Second. As of today the new Magistrates have not been elected by the Congress of El Salvador, and 75
days have gone by without such election, and it seems that it will be no election for any time soon.

                                                                                        ……….1/3……….
                               87 Avenida Norte y 13 Calle Poniente No4425B,
                                Colonia Escalón, San Salvador, El Salvador C.A.
                                             Tel (503) 2264-7506
           Case 2:11-cv-04519-KPF Document 158-1 Filed 10/14/18 Page 2 of 3




The Honorable Katherine Polk Failla
United States District Court for the Southern District of New York
………….2/3……..

We have submitted to the Court documental evidence of the United Nations and the Organization of
American States (OAS) that have intervened demanding to the President of the Congress of El Salvador,
to resolve this grave and unheard of situation. To have the UN and the OAS get involved and intervene
in this grave matter is because no Country can enforce the rule of Law without a Supreme Court. It is
not difficult to understand, and we hope that the Court does understand the importance of this
intervention by two worldwide important organizations.

Mr Bunge has hidden from the Court this important matter, following his tactics to try to mislead the
Court with inaccurate and false statements without any proof, that have been impugned several times
before with evidence submitted by Servipronto, as documented in the Court file. We ask the Court to
review the Court file, and address and resolve Servipronto´s petitions and request, according to the Law
and the due process of Law, with all the documentation and evidence Servipronto has presented to refute
McDonald´s false statements.

Third. Mr Bunge again makes the false statement that Servipronto wants to have McDonald´s pay the
judgment twice. Servipronto has made on several occasions, and filed with the Court a legal
commitment that the enforcement of the judgment will be disregarded in El Salvador by Servipronto, if
the Court in New York rules granting the summary judgment, since it is due for over four years. Also
Mr Bunge again, makes a false and malicious statement that Servipronto owes taxes. This is a
defamatory statement, and we request to the Court to demand from Mr Bunge to present the evidence
that Servipronto owes and has not paid any kind of taxes.

Four. Regarding the false statement that Servipronto has not “…attempted to collect its judgment in El
Salvador...” it is not true. The Court file contains evidence that Servipronto has requested four times to
the lower Court enforcing the judgment, to release the funds of the judgment deposited, NOT PAID, by
McDonald´s in the Treasury of El Salvador. The lower Court denied four times to order the release of
the funds with rulings that motivated the criminal investigation for corruption going on against the lower
Court Judges by the Special Prosecutor; so again attorney Bunge, is lying to the Court committing
perjury, and the Court accepts his lies when the Court file contains our petitions to the lower Court in El
Salvador asking several times to release the funds.

Five. Servipronto does not owe any money to any employee that did work during the 33 years of
existence of Servipronto. Again and repeatedly, attorney Bunge keeps making false statements that are
being taken as true by the Court, since has never requested to present the evidence of the constant and
many false statements that McDonald´s has been making throughout this litigation. We want to remind
to the Court that the enforcement of the judgment against McDonald´s is finished in Federal Court in
New York, and the only pending procedure is to issue a ruling regarding the enforcement of the
judgment by the Court in New York.

                                                                                       ……….2/3……….

                              87 Avenida Norte y 13 Calle Poniente No4425B,
                               Colonia Escalón, San Salvador, El Salvador C.A.
                                            Tel (503) 2264-7506
           Case 2:11-cv-04519-KPF Document 158-1 Filed 10/14/18 Page 3 of 3




The Honorable Katherine Polk Failla
United States District Court for the Southern District of New York
………….3/3……..

Finally, we want to point out to the Court, that the judgment against McDonald´s was rendered on
December 6th of 2005, and this big and political and economically powerful corporation has failed to
comply with paying the judgment for almost 14 years, when it´s obligation, as a supposedly respectable
credible, honest and Law obeying corporation, was to pay the judgment, back in 2005 to Servipronto,
not to deposit funds in the Treasury of the government of El Salvador.

We do not find any case in which in the United States, the losing party of a litigation pays the judgment
to the Treasury of the United States, instead of the winning party.

     Respectfully submitted,




     Arnulfo Hernandez Lemus
     Head Counsel for Servipronto de El Salvador S.A.




cc (by email,):
        Mr James Moyle




                               87 Avenida Norte y 13 Calle Poniente No4425B,
                                Colonia Escalón, San Salvador, El Salvador C.A.
                                             Tel (503) 2264-7506
